DETAILED ACTION
The following is a first action on the merits of application serial no. 17/066356 filed 10/8/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 10/8/20, 1/12/21, 1/27/21, 2/10/21, 3/10/21, 6/10/21, 4/7/22 and 4/18/22 have been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claims 1 and 16) a fire fighting vehicle having a chassis; a front and rear axles coupled to chassis; a powertrain coupled to chassis and including: engine; battery pack; and electromechanical transmission electrically coupled to battery pack and selectively mechanically coupled to engine, the transmission generates energy based on mechanical engine output, selectively provide the energy to battery pack for storage, and selectively provide mechanical transmission output to at least one of the axles using at least one of the stored energy or the engine energy; a fluid tank coupled to chassis to store fluid; a pump provides the fluid from tank to fluid outlet; and a power divider positioned between engine, pump, and transmission including first interface coupled to engine, second interface coupled to pump, and third interface coupled to transmission; and a controller monitors a state-of-charge of battery pack; and operate engine, divider, and transmission such that the charge is maintained above a minimum charge threshold that is sufficient to facilitate accelerating the vehicle to a speed of at least 50 miles-per-hour in an acceleration time and maintaining or exceeding the speed for a period of time, wherein an aggregate of the acceleration time and the period of time is at least three minutes and in combination with the limitations as exactly written in claims 1 and 16.
-(as to claim 20) a fire fighting vehicle having a chassis; a front and rear axle coupled to chassis; a powertrain coupled to chassis including: engine; battery pack; and electromechanical transmission electrically coupled to battery pack and selectively mechanically coupled to engine, the transmission drives at least one of the axles; a controller monitors a state-of-charge of the battery pack; monitors a temperature of battery pack; monitors a depth-of-discharge of the battery pack during discharge events; prevents charging the pack above a maximum state-of-charge threshold that is less than 100% state-of-charge, prevents the depth-of-discharge from exceeding a depth-of-discharge threshold, and prevents the temperature from exceeding a temperature threshold to prevent accelerated degradation of a state-of-health of the pack; adaptively reduce the maximum charge threshold as health of pack degrades; and adaptively adjusts the discharge threshold such that the charge can be further depleted during subsequent discharge events as the pack degrades and in combination with the limitations as exactly written in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Shively et al 2017050063, Steinberger et al 2019178350, Morrow et al 2017108085, Reith 2012116624, EP 2055587, EP 2055563, Heap et al 2007284163 and Dalum et al 2018022338 are all prior art cited in the multiple international applications corresponding to the present invention. Although the prior art discloses solutions to assisting vehicle power as needed using battery power, all of the art cited lacks implicitly and explicitly describing maintaining battery charge above a minimum charge threshold that is sufficient to facilitate accelerating the vehicle to a speed of at least 50 miles-per-hour in an acceleration time and maintaining or exceeding the speed for a period of time, wherein an aggregate of the acceleration time and the period of time is at least three minutes and also lack adaptively reducing the maximum charge threshold of a state of charge of battery; and adaptively adjusting the discharge threshold of battery such that the charge can be further depleted during subsequent discharge events.
-CN 110182038A discloses a special hybrid chassis for a vehicle and shows that it is well known in the art to use generator power to prolong mileage endurance when battery power isn’t enough to avoid battery over charging and discharging (abstract).
-CN 104002813A discloses a hybrid vehicle and shows that it is well known in the art to adjust battery state of charge thresholds in response to vehicle parameters ([0188] and [0228]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 13, 2022